Matter of Star Marie S. (Sonia S.) (2015 NY Slip Op 04936)





Matter of Star Marie S. (Sonia S.)


2015 NY Slip Op 04936


Decided on June 11, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2015

Tom, J.P., Renwick, Andrias, Manzanet-Daniels, Kapnick, JJ.


15390

[*1] In re Star Marie S., and Another, Children Under the Age of Eighteen Years, etc.,
andSonia S., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kathy Chang Park of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the children.

Order of fact-finding, Family Court, New York County (Susan K. Knipps, J.), entered on or about April 15, 2014, which found that respondent mother had neglected the subject children, unanimously affirmed, without costs.
The neglect finding is supported by a preponderance of the evidence (Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]). The evidence shows that the mother failed to comply with court-ordered treatment for drug and mental health problems that led to prior findings of neglect against her (see Matter of Liarah H. [Dora S.], 111 AD3d 514 [1st Dept 2013]). The mother tested positive for cocaine and showed symptoms of being impaired shortly before the filing of the petitions. Further, the mother displayed flawed judgment when she left her toddler son sleeping in their room at a homeless shelter to engage in a violent altercation with her pregnant neighbor, which resulted in her arrest (Matter of Imani W. [Hilrett S.], 117 AD3d 621 [1st Dept 2014]). The mother further neglected her son by failing to arrange for his care — or even showing that she was concerned about what would happen to him — following her arrest (Matter of Rosemary V. [Jorge V.], 103 AD3d 484 [1st Dept 2013]). Her lack of impulse control, exhibited in her decision to punch her pregnant neighbor in the stomach, further supported the court's finding of neglect.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 11, 2015
CLERK